TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 9, 2018



                                      NO. 03-17-00550-CV


                                Precision Roofing Inc., Appellant

                                                  v.

                        David Zavelson and Tracy Zavelson, Appellees




     APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on July 20, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction.     Therefore, the Court

modifies the trial court’s judgment to reduce the award of attorney’s fees and costs to

$11,288.65. The Court affirms the judgment as modified. The appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.